Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stuart Levy on 08/02/2021.

The application has been amended as follows: 
Claim 15 has been replaced with:
--A decorative system kit comprising: 
a housing including a bottom and at least one sidewall defining an inner surface area; 
at least two preconfigured decorative ornament assemblies; 
each respective assembly including a solid base and one or more decorative elements, the base having a bottom, a top, and an outer periphery, and at least one decorative element extending upward from the top of the base; one of said at least one decorative elements being a decorative lifting element, the decorative lifting element being permanently irremovably affixed to the base at a location away from the outer periphery of the base towards a center region of the base, the decorative lifting element configured to permit a user to securely grasp the decorative lifting element with a single hand, and to permit the assembly to be lifted and removed from the housing by means of the single hand grasping the decorative lifting element; and 

wherein the housing is transparent, the carrier being configured to allow a majority of the assembly within the housing to be seen without opening the carrier;
the carrier comprising a bottom part for receiving the bottom of the housing, a top part for covering a top of the housing, and at least one strap to secure the bottom part and top part of the carrier to the housing;
 a spacer between the top of the assembly within the housing and a bottom of the top part of the carrier, the spacer configured to hold the base of assembly securely against the bottom of the housing when the housing is within the carrier;
the at least two preconfigured decorative ornament assemblies packaged within the carrier such that one of the at least two preconfigured decorative ornament assemblies is positioned within the housing and securely held against the bottom of the housing, the bottom of the housing securely held within the bottom part of the carrier, the other one of the at least two preconfigured decorative ornament assemblies is positioned and securely held in the top part of the carrier; wherein the spacer is positioned between the at least two ornament assemblies holding them within respective top and bottom parts of the carrier.--

	Claims 16-19 are cancelled.
Claim 20 line 1, “wherein said at least one preconfigured decorative ornament assembly” has been replaced with – wherein said at least two preconfigured decorative ornament assemblies--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a decorative kit as detailed in the claims, including a housing, two decorative ornament assemblies, each having a solid base and one or more 
The prior arts of record DE 20207159 and Wilks (US 2011/0031258) teach a similar ornament assembly and a carrier including a top and bottom part to hold the housing, a strap, and a spacer. DE ‘159 as modified by Wilks fails to teach or suggest wherein the at least two decorative ornament assemblies packaged within the carrier such that one of the two decorative ornament assemblies is positioned within the housing and secured held against the bottom of the housing, the bottom of the housing secured within the bottom part of the carrier, the other one of the two decorative ornament assemblies is positioned and secured in the top part of the carrier; wherein the spacer is positioned between the at least two ornament assemblies affixing them within respective top and bottom parts of the carrier.
In light of the above amendments the double patenting rejections have been overcome as the parent applications do not claim the details of the carrier and the prior art of record does not teach the claimed details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619